Citation Nr: 1325952	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2011.  A statement of the case was issued in April 2011, and a substantive appeal was received in June 2011. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he suffers from sleep apnea as due to service.  Specifically, he claims that while in service, he had increased frequency during the night, which signaled the beginning of his sleep problems.  The RO obtained a VA examination in August 2010.  The examiner noted a diagnosis of OSA and that the Veteran was using a continuous positive airway pressure (CPAP) machine.  He opined that the Veteran's currently diagnosed sleep apnea is not related to his symptoms of nocturia in service, noting that nocturia is not recognized as a symptom of sleep apnea.  The Board finds that this opinion is inadequate, as the examiner did not consider whether the Veteran's sleep apnea may otherwise be related to his service (and not just to the nocturia he experienced in service).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  Consequently, the Board finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be afforded another appropriate VA examination to determine the nature and likely etiology of his OSA.  It is imperative that the claims file be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's OSA was manifested during service or is otherwise causally related to service, to include his treatment for nocturia therein as well as any other in-service sleep-related symptoms or complaints.

The examiner should offer a rationale for any opinion with reference to pertinent evidence.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the claim.  The RO should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


